UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4436


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME ROBERT BARNHART,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony J. Trenga, District
Judge. (1:15-cr-00270-AJT-1)


Submitted:   February 13, 2017            Decided:   March 24, 2017


Before TRAXLER, KING, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael C. Sprano, THE SPRANO LAW FIRM, Fairfax, Virginia, for
Appellant.   Dana J. Boente, United States Attorney, Michael J.
Frank, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome    Robert   Barnhart    appeals   the   district    court   order

denying his motion to withdraw his guilty plea.                Barnhart also

appeals his sentence of 264 months of imprisonment for kidnapping,

in violation of 18 U.S.C. § 1201(a), (d) (2012).               We affirm in

part and dismiss in part.

     We review for an abuse of discretion the denial of a motion

to withdraw a guilty plea.         United States v. Nicholson, 676 F.3d
376, 383 (4th Cir. 2012).           To withdraw a guilty plea before

sentencing, a defendant must “show a fair and just reason for

requesting the withdrawal.”        Fed. R. Crim. P. 11(d)(2)(B).        “The

defendant bears the burden of demonstrating that withdrawal should

be granted.”   United States v. Thompson-Riviere, 561 F.3d 345, 348

(4th Cir. 2009) (alteration and internal quotation marks omitted).

Where the district court substantially complied with the Rule 11

requirements, the defendant must overcome a strong presumption

that his guilty plea is final and binding.              United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

     We have developed a nonexclusive list of factors for district

courts to consider when deciding whether the defendant has met

this burden:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or not voluntary;
     (2) whether the defendant has credibly asserted his
     legal innocence; (3) whether there has been a delay
     between the entering of the plea and the filing of the

                                      2
     motion to withdraw the plea; (4) whether the defendant
     had   the   close   assistance   of competent  counsel;
     (5) whether withdrawal will cause prejudice to the
     government;     and    (6) whether  [withdrawal]   will
     inconvenience the court and waste judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                     The

first factor is perhaps the most important, as “the fairness of

the Rule 11 proceeding is the key factor in the review of the

denial of a motion to withdraw a guilty plea.”                United States v.

Wilson, 81 F.3d 1300, 1306 (4th Cir. 1996).

     With   respect   to   the    first      factor,   we   conclude   that    the

district    court   did   not   abuse    its   discretion     in   finding    that

Barnhart entered a knowing and voluntary plea.                 Barnhart claims

that he was pressured into pleading guilty by his attorneys.                  Yet

there is no evidence, other than Barnhart’s assertion, suggesting

that Barnhart’s plea was not knowingly and voluntarily made.                  Our

review of the record convinces us that the court conducted a

thorough Rule 11 proceeding.            Importantly, Barnhart acknowledged

that he had read and understood the plea agreement and confirmed

that nobody made any threats or promises to make him plead guilty.

Therefore, because Barnhart has failed to overcome “the strong

presumption that the plea is final and binding,” Lambey, 974 F.2d

at 1394, we conclude that the first factor weighs against allowing

Barnhart to withdraw his plea.

     Our consideration of the remaining Moore factors reveals

nothing that would overcome this presumption.                Barnhart has not

                                         3
offered a credible assertion of innocence, he does not attack the

competence of prior counsel, and his delay in filing the motion is

longer than a period of time we have previously considered “long.”

Moore, 931 F.2d at 248.      The final two factors weigh against

Barnhart as well.      Accordingly, we readily conclude that the

district court did not abuse its discretion in denying the motion

to withdraw.

      Next, Barnhart contends the court erred by imposing certain

enhancements to his sentence.        The Government asserts this claim

is barred by Barnhart’s waiver of his right to appeal his sentence.

We review the validity of an appeal waiver de novo and “will

enforce the waiver if it is valid and the issue appealed is within

the scope of the waiver.”    United States v. Adams, 814 F.3d 178,

182   (4th   Cir.   2016).     “In       the   absence   of   extraordinary

circumstances, a properly conducted Rule 11 colloquy establishes

the validity of the waiver.”    Id.

      As we previously stated, Barnhart’s Rule 11 colloquy was

properly conducted, and Barnhart knowingly and voluntarily agreed

to waive his appellate rights.           Consequently, we conclude that

Barnhart’s appellate waiver is valid, the Government has properly

invoked the waiver, and the sentencing claims fall within the

waiver’s scope.     Therefore, Barnhart’s claims that the district

court erred in sentencing him must be dismissed.



                                     4
     Accordingly, we affirm the judgment of the district court in

part and dismiss Barnhart’s appeal in part.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                  5